ORDER
PER CURIAM.
Gordon Appenzeller appeals the denial of his petition in mandamus where he sought the Circuit Court of Scotland County to order Dorothy Hunolt to send the *623court file Gordon Appenzeller v. Paul and Dorothy Martin, Case No. CV697-29AC to the circuit court for a trial de novo.
We have reviewed the briefs of the parties and the record on appeal and affirm the trial court’s judgment. Murphy v. Carron, 536 S.W.2d 30, 32 (Mo. banc 1976). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties only setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).